On this day a petition for writ of habeas corpus on behalf of T.J. Monroe was filed in this court, averring in substance that petitioner is unlawfully restrained of his liberty and illegally imprisoned in the city jail of Oklahoma City by W.B. Nichols, chief of police of said city.
It appearing that said petitioner is held in custody under and by virtue of a commitment issued by the municipal judge of said city, in pursuance of the judgment and sentence of said court, wherein said petitioner was adjudged guilty upon a charge of vagrancy and was sentenced to pay a fine of $19 and $1 costs, the writ of habeas corpus will be denied. *Page 458